Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed, and respondent Chester Slaughter is suspended from the practice of law for five months. Suspension effective October 15, 2004. Respondent Chester Slaughter shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension. Fitzgerald, J., took no part.